           Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES PROCOPIO,                            :     CIVIL ACTION
                                           :     NO. 21-03476
                                           :
             Plaintiff,                    :
                                           :
      v.                                   :
                                           :
CROWN ATLANTIC COMPANY, LLC,               :
                                           :
             Defendant.                    :


                             M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                 August 19, 2021

I.    INTRODUCTION

      Before this Court is Plaintiff’s Motion to Remand this

action to the Court of Common Pleas (ECF No. 4), wherein

Plaintiff argues that Defendant’s Notice of Removal was

untimely. For the following reasons, Plaintiff’s Motion to

Remand is granted.

II.   BACKGROUND

      This case involves a negligence action initially filed in

the Court of Common Pleas of Philadelphia County on June 25,

2021. Defendant is incorporated in Delaware and maintains its

principal place of business in Texas. On July 2, 2021, Plaintiff

served Defendant at its offices in Cannonsburg, Pennsylvania.

The employees in Defendant’s Cannonsburg offices were working

remotely due to public health concerns related to COVID-19, so a
        Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 2 of 6



security guard accepted service of Plaintiff’s complaint. The

security guard forwarded the complaint to Defendant’s legal

department. Defendant’s legal department received a copy of the

complaint on July 6, 2021.

     Pursuant to 28 U.S.C. § 1446(b)(3), Defendant had thirty

days to remove the case after accepting service of the initial

pleading. Defendant’s statutory deadline to remove the action

was August 1, 2021. However, Defendant filed a Notice of Removal

on August 4, 2021 (ECF No. 1). On August 10, 2021, Plaintiff

filed the present Motion to Remand to the Court of Common Pleas.

III. LEGAL STANDARD

     A civil action brought in a state court may be removed to

the district court in the district where the state action is

pending if the district court had original jurisdiction over the

case. 28 U.S.C. § 1441(a). The district courts have original

jurisdiction “of all civil actions arising under the

Constitution, laws, or treaties of the United States.” Id. §

1331.

     Because federal courts are courts of limited jurisdiction,

28 U.S.C. § 1441 is to be strictly construed against removal. La

Chemise Lacoste v. Alligator Co., 506 F.2d 339, 344 (3d Cir.

1974). And “[i]f at any time before final judgment it appears

that the district court lacks subject matter jurisdiction, the

case shall be remanded.” 28 U.S.C. § 1447(c).

                                    2
        Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 3 of 6



IV.   DISCUSSION

      Pursuant to 28 U.S.C. § 1446(b)(3), a defendant may remove

a case within thirty days of receipt of the initial pleading. As

noted, Plaintiff argues that because Defendant waited until

August 4, 2021, to remove the case, Defendant exceeded the

thirty-day window to remove this action, so Defendant’s removal

was untimely. In response, Defendant argues that filing the

Notice of Removal twenty-nine days after its legal department

received notice, and three days after the statutory deadline,

“does not render the Notice incurably defective.” Def.’s Opp’n

to Pl.’s Mot. to Remand at ¶ 4, ECF No. 6. Defendant has not

argued that service on the security officer at Defendant’s

Canonsburg offices was ineffective, so this Court will assume

service was proper.

      A “defendant’s time to remove is triggered by simultaneous

service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from

service of the summons, but not by mere receipt of the complaint

unattended by any formal service.” Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).

Thus, the timing for when Defendant was required to take action

depends on when Defendant was served. The timing of when

Defendant’s legal department received notice is not relevant to

determining Defendant’s statutorily required deadline to remove.

                                    3
       Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 4 of 6



See id. at 350 (“[O]ne becomes a party officially, and is

required to take action in that capacity, only upon service of a

summons or other authority-asserting measure stating the time

within which the party served must appear and defend.” (first

citing Fed. R. Civ. P. 4(a); and then citing Fed. R. Civ. P.

12(a)(1)(A))). Because Defendant was served on July 2nd, the

clock to remove was triggered on July 2nd. Defendant did not

file the Notice of Removal until August 4th, so removal was

untimely.

     Defendant additionally argues that the Court has discretion

to extend Defendant’s time to remove. Pursuant to Federal of

Civil Procedure 6(b), this Court has discretion to extend the

time of an action “on motion made after the time has expired if

the party failed to act because of excusable neglect.” Fed. R.

Civ. P. 6(b)(1)(B). Excusable neglect “is an ‘elastic concept,’

and the decision to grant an extension of time is an ‘equitable

one, taking account of all relevant circumstances surrounding

the party's omission.’” Ramos v. Quien, 631 F. Supp. 2d 601, 609

(E.D. Pa. 2008) (quoting Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship., 507 U.S. 380, 392, 395 (1993)).

     The Court should consider relevant circumstances including

“the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the

                                   4
       Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 5 of 6



movant acted in good faith.” Pioneer Inv. Servs. Co., 507 U.S.

at 395. The Third Circuit has interpreted additional relevant

factors to include:

     1) [W]hether the inadvertence reflected professional
     incompetence such as ignorance of rules of procedure, 2)
     whether an asserted inadvertence reflects an easily
     manufactured excuse incapable of verification by the
     court, 3) counsel's failure to provide for a readily
     foreseeable consequence, 4) a complete lack of diligence
     or 5) whether the inadvertence resulted despite
     counsel’s substantial good faith efforts towards
     compliance.

Dominic v. Hess Oil V.I Corp., 841 F.2d 513, 517 (3d Cir. 1988)

(citing Consol. Freightways Corp. of Del. v. Larson, 827 F.2d

916, 919 (3d Cir. 1987)).

     In considering the relevant Third Circuit factors, this

Court finds that Defendant has not established excusable

neglect. Here, Defendant admits that the Notice of Removal was

filed outside of the thirty-day window following service

required by § 1446(b)(3). Though Defendant’s legal department

received notice of this lawsuit on July 6th, Defendant still had

twenty-seven days to file its Notice of Removal. Defendant does

not provide a reason as to why Defendant was unable to file its

Notice of Removal within twenty-seven days in order to meet the

statutorily required deadline. It was entirely within

Defendant’s control to meet this deadline. In fact, Defendant’s

failure to file seemingly reflects a “failure to provide for a

readily foreseeable consequence,” and a “lack of diligence” with

                                   5
       Case 2:21-cv-03476-ER Document 7 Filed 08/19/21 Page 6 of 6



respect to calendaring the appropriate deadline. See Dominic,

841 F.2d at 517 (citing Larson, 827 F.2d at 919). Thus, the

present circumstances do not weigh in favor of finding excusable

neglect exists under Federal Rule of Civil Procedure 6(b).

V.   CONCLUSION

     For the foregoing reasons, Plaintiff’s Motion to Remand is

granted. An appropriate order follows.




                                   6
